UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6498


MICHAEL L. GREEN, JR.,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:10-hc-02238-FL)


Submitted:   August 4, 2011                 Decided:   August 17, 2011


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael L. Green, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Lee Green, Jr. seeks to appeal the district

court’s order treating his petition for a writ of coram nobis

pursuant     to    28    U.S.C.       § 1651       (2006)    challenging         his    state

conviction as a successive 28 U.S.C. § 2254 (2006) petition, and

dismissing it on that basis.              The order is not appealable unless

a    circuit       justice       or     judge        issues        a     certificate       of

appealability.           28   U.S.C.      § 2253(c)(1)(A)              (2006);     Jones    v.

Braxton, 392 F.3d 683, 687 (4th Cir. 2004).                              A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies       this       standard           by     demonstrating         that

reasonable        jurists     would      find       that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief       on   procedural           grounds,        the       prisoner     must

demonstrate       both    that    the     dispositive            procedural      ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have   independently         reviewed         the    record       and   conclude     that

Green has not made the requisite showing.                          Accordingly, we deny

a certificate of appealability and dismiss the appeal.

                                               2
              Additionally, we construe Green’s notice of appeal and

informal brief as an application to file a second or successive

§ 2254 petition.          See United States v. Winestock, 340 F.3d 200,

208 (4th Cir. 2003).              In order to obtain authorization to file a

successive § 2254 petition, a prisoner must assert claims based

on    either:     (1) a   new      rule    of       constitutional       law,    previously

unavailable, made retroactive by the Supreme Court to cases on

collateral        review;     or     (2)    newly          discovered     evidence,      not

previously        discoverable        by     due       diligence,        that    would       be

sufficient to establish by clear and convincing evidence that,

but   for    constitutional         error,      no     reasonable    factfinder        would

have found the petitioner guilty of the offense.                                 28 U.S.C.

§ 2244(b)(2) (2006).              Green’s claims do not satisfy either of

these    criteria.        Therefore,       we       deny    authorization        to   file    a

successive § 2254 petition.

              We dispense with oral argument because the facts and

legal    contentions        are     adequately        presented     in     the    materials

before      the   court     and    argument         would    not   aid    the    decisional

process.

                                                                                  DISMISSED




                                                3